                                            Case 4:19-cv-00892-HSG Document 205 Filed 09/16/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STATE OF CALIFORNIA, et al.,                   Case No. 19-cv-00872-HSG
                                   8                     Plaintiffs,                       SCHEDULING ORDER
                                   9               v.                                      Re: Dkt. No. 209
                                  10        DONALD J. TRUMP, et al.,
                                  11                     Defendants.

                                  12        SIERRA CLUB, et al.,                          Case No. 19-cv-00892-HSG
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                      Re: Dkt. No. 203

                                  14               v.
                                  15

                                  16        DONALD J. TRUMP, et al.,
                                  17                     Defendants.
                                  18
                                  19            On September 3, 2019, Defendants in the above-captioned cases filed a notice of the
                                  20   decision by the Secretary of Defense to authorize eleven border barrier projects pursuant to 10
                                  21   U.S.C. § 2808. See Dkt. No. 206 in No. 4:19-cv-00872; Dkt. No. 201 in No. 4:19-cv-00892. The
                                  22   parties subsequently submitted a joint status report and proposed briefing schedule related to the
                                  23   § 2808 claims. See Dkt. No. 209 in No. 4:19-cv-00872; Dkt. No. 203 in No. 4:19-cv-00892.
                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                         Case 4:19-cv-00892-HSG Document 205 Filed 09/16/19 Page 2 of 2




                                   1            Having considered the parties’ proposals, the Court SETS the following deadlines

                                   2   pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                   3
                                                                    Event                                Deadline
                                   4
                                                   Lodge Administrative Record              September 16, 2019
                                   5               Plaintiffs’ Motions for Summary          October 11, 2019
                                                   Judgment (35 pages)
                                   6               Defendants’ Cross-Motions for            October 25, 2019
                                                   Summary Judgment and Oppositions
                                   7               to Plaintiffs’ Motion (35 pages)
                                   8               Plaintiffs’ Replies and Oppositions to   November 1, 2019
                                                   Defendants’ Motions (25 pages)
                                   9               Defendants’ Replies (25 pages)           November 8, 2019
                                                   Hearing                                  November 20, 2019, at 10:00 a.m.
                                  10

                                  11            These dates may only be altered by order of the Court and only upon a showing of good

                                  12   cause.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: 9/16/2019

                                  15                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
